Order filed January 4, 2019.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                           NO. 14-18-01100-CV
                                ____________

                      IN RE GLADYS CRUZ, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-38675

                                  ORDER

     On December 28, 2018, relator Gladys Cruz filed a petition for writ of
mandamus asking this court to compel the Honorable John Schmude, judge of the
247th District Court, Harris County, Texas to vacate his September 21, 2018
Temporary Orders in a Suit to Modify Parent-Child Relationship (“Temporary
Orders”), which granted real party-in interest Carlos Geovani Relej the right to
designate primary residence of the minor child of relator and Mr. Relej.

      Judge Schmude ceased to hold office on January 1, 2019. The Honorable
Janice Berg is the successor judge of the 247th District Court.

      Texas Rule of Appellate Procedure 7.2 provides if a mandamus proceeding
is pending when the trial judge that is the subject of the proceeding ceases to hold
office, the court of appeals must abate the mandamus proceeding to allow the
successor judge to reconsider the original judge’s decision. See Tex. R. App. P.
7.2(b). “A writ of mandamus will not issue against the new judge of a court for the
action of a former judge. Rather Rule of Appellate procedure 7.2 requires
abatement of a pending original proceeding so that the successor judge may
consider the complained-of order of his or her predecessor.” In re Robertson, No.
14-12-00561-CV, 2012 WL 2814341, at *1 (Tex. App.—Houston [14th Dist.] July
10, 2012, orig. proceeding) (per curiam) (mem. op.) (citing In re Baylor Medical
Center at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding)). We
therefore ABATE this case until Judge Berg has reconsidered the Temporary
Orders and relator has provided this court with a record showing the evidence
presented to Judge Berg and her ruling on the Temporary Orders, or relator moves
to dismiss her petition for writ of mandamus as moot.

      Additionally, Texas Rule of Appellate Procedure 9.9 prohibits the filing of
documents containing sensitive data, including a birth date, home address, and the
name of any person who was a minor when the underlying suit was filed. See Tex.
R. App. 9.9. Relator’s petition and appendix disclose prohibited sensitive data.
Accordingly, the petition and appendix are sticken. We ORDER relator to file a
petition and appendix, with any sensitive data redacted, that complies with Texas
Rule of Appellate Procedure 9.9. All future filings by any party must comply with
Texas Rule of Appellate Procedure 9.9 or are subject to being stricken.

                                                PER CURIAM


Panel consists of Christopher, Hassan, and Poissant.